Notice of Pre-AIA  or AIA  Status
Final Rejection
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on January 16, 2021.  Claims 1-16 are presented for examination.  In summary, the invention relates to applying different parameters/rules to different views/zones.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (USPN. 2016/0048783).

Regarding claims 1, 4 and 8, Peterson discloses a method and system for creating intelligent context aware interlinked comprising the steps of:

identifying a plurality of predefined context parameters associated with the map (pars. 3 and 30, predefined area rules for zones, user and server, and fig. 1 K, business parameters such as customers);
identifying a first subset of context parameters and a second subset of context parameters from the predefined context parameters, wherein the first subset of context parameters and the second subset of context parameters are subsets from the plurality of the predefined context parameters (par. 30 and 52, location/boundary based rules);
creating an initial zoning for the map using the outer boundary of the map and the first subset of context parameters to create an adjusted set of zones (par. 52, boundary of the dig area);
re-zoning the map by adjusting a boundary or boundaries between at least two zones of the initial set of zones of the map using the second subset of context parameters to create an adjusted set of zones (pars. 52 and 60, excavation entities subdivided into areas of notification designated A, B and C, and See fig. 8, par. 69-70, 806-808, the change of map parcels into pieces of parcels changes the zones or boundaries).

storing the adjusted set of zones of the map (pars. 40 and 60, visual display provided to the user, and storing related data).


5. The method (200) as claimed in claim 4, further comprising:
fetching historical data from a historical data system (116) storing at least one selected from the set comprising the map (102), corresponding outer boundary of the map (102), the plurality of predefined context parameters, the first subset of context parameters, the second set of context 

6.    The method (200) as claimed in claim 5, wherein:
the plurality of predefined context parameters comprises:
topography of the map (102) (fig. 1H, topography and par. 92, latitude and longitude coordinate marking); and
business parameters including but not limited to revenue, consumer density, revenue per capita, sales per capita, service center density and personnel density (pars. 43 and 60, call center rules and or business rules). 

7.    The method (200) as claimed in claim 5, wherein:
the step of generating context aware interlinked zones for the map (102) uses correlations between the initial zoning of the map (102) and the second subset of context parameters using methods selected from statistical methods, numerical methods, expert systems based methods, artificial intelligence based methods, machine learning methods and any combination thereof (par. 42, rules engine comprises an algorithm that compares user identified geo data to predefined data stored and calculates, note that user defined polygon may be divided into zones 1, 2 and 3).

11.  The system, wherein the first subset of context parameters include a geographical parameter or a topographical parameter, such that the processor is configured to create the initial zoning based on the geo parameter or the topographical parameter (par. 30, geographic set of metadata), and


12. The system, wherein the geographical parameter describes roads represented in the map, the processor to create the initial zoning based on roads represented in the map (pars. 35 and 83, road feature layers and geo coordinates).

13. The system, wherein the topographical parameter describes at least one of: terrain, postal zip codes, or pre-identified regions, the processor to create the initial zoning based on at least one of terrain, postal zip codes, or pre-identified regions (par. 69-70, 806-808, the change of map parcels into pieces of parcels changes the zones or boundaries).

14. The system, wherein the business parameter describes customer distribution across the map, the processor to re-zone the map based on customer distribution across the map (par. 52, business rules and analysis of the business rules values against area).

15.  The system, wherein the processor rezones the map such that at least two zones, after the boundary there between is adjusted, have an equal number of customers (par. 52, business rules and analysis of the business rules values against area and par. 69-70, 806-808, the change of map parcels into pieces of parcels changes the zones or boundaries using criteria).

16.  The system, wherein the business parameter describe revenue distribution or sales distribution across the map, such that the processor is configured to rezone the map based on revenue distribution 


Regarding system claims 2, 3, 9 and 10, they claim substantially the same subject matter as rejected method claims 5-7 above and are therefore rejected on the merits.

Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive.  See remarks below:

Applicant alleges the newly amended feature of re-zoning a map is not taught by Peterson.
Examiner disagrees.
Peterson discloses “re-zoning the map by adjusting a boundary or boundaries between at least two zones of the initial set of zones of the map using the second subset of context parameters to create an adjusted set of zones” at pars. 52 and 60, excavation entities subdivided into areas of notification designated A, B and C, and fig. 8, par. 69-70, 806-808, the change of map parcels into pieces of parcels changes the zones or boundaries.
A map describes different regions by setting boundaries based on different criteria.  Peterson specifically teaches re-zoning by splitting up the described zones into a plurality of parcels (fig. 8, items 806-808).  As such, all allegations are believed moot.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data processing such as map zoning:
USPN. 9813610

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







April 20, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158